DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessamine Lee on Wednesday, February 17, 2021.
The application has been amended as follows:
Claim 1 (currently amended): A fluidic system comprising:
a rigid housing,
a plurality of flexible reagent containers contained within the housing;
wherein each reagent container has a connection port through which a reagent can flow, in use, on the application of pressure; 
a single pressure source configured to apply pressure to the interior of the rigid housing;
a microfluidic device configured to analyze one or more fluids provided from the plurality of reagent containers; and 
a plurality of channels configured to transfer fluid from the plurality of reagent containers to the microfluidic device;
; and
wherein a plurality of reagents contained within the plurality of flexible reagent containers are configured to be actuated simultaneously by the single pressure source.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Ball et al (WO 2015/195831) teaches a fluidic system (referred to as an instrument 200 in [0043] and shown in Figure 2) including:
 a rigid housing (referred to as cartridge 202 in [0043] and shown in Figure 2),
 a plurality of flexible reagent containers (referred to as reagent enclosures
214 in [0044] and shown in Figure 2) contained within the housing;
wherein each reagent container has a connection port through which a reagent can flow, in use, on the application of pressure (see [0045] which recites that “system 200 can include a compressor 216 that compresses gas or air to flow through a scrubber cartridge 220, optionally included in the reagent cartridge 202” and that “the pressurized air can be supplied to the cavity of the cartridge 202 to pressurize the reagent enclosures 214 and drive reagent solutions selectively through the valves 222 to the fluidic circuit 204”);

a microfluidic device (referred to as sequencing device 206 in [0044] and shown in Figure 2) configured to analyze one or more fluids provided from the plurality of reagent containers (reagent enclosures 214); 
a plurality of channels (referred to fluidic circuit 204) configured to transfer fluid from the plurality of reagent containers (reagent enclosures 214) to the microfluidic device (sequencing device 206); and
wherein the ratio of resistances provided by a combination of the connection ports and the plurality of channels dictates the ratio of flow rates of the reagents (see [0045] and Figure 2 where the ratios of resistances of valves 222 at the outlets of the reagent containers 214 are inherently capable to govern the flow rates of the reagents hereinto). 
However, Ball does not teach nor fairly suggests a fluidic system, wherein a plurality of reagents contained within the plurality of flexible reagent containers are configured to be actuated simultaneously by the single pressure source (as required by claim 1).
 Therefore, claim 1 is allowed because it is novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent claim 1.
The features of “a plurality of reagents contained within the plurality of flexible reagent containers are configured to be actuated simultaneously by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797